            Case 20-31082-lkg        Doc 30      Filed 03/01/21   Page 1 of 3




                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

RE:                                       )           In Proceedings
                                          )           Under Chapter 13
TEDDY A. GOODMAN and                      )
DARLA K. GOODMAN,                         )
                                          )
             Debtors.                     )
                                          )           BK    20-31082
RUSSELL C. SIMON,                         )
                                          )
             Chapter 13 Trustee/Objector, )
                                          )
v.                                        )
                                          )
US BANK TRUST NA TRUSTEE,                 )
(CLAIM #8-1)                              )
                                          )
             Creditor/ Respondent.        )

              RESPONSE TO TRUSTEE’S OBJECTION TO CLAIM

       COME NOW the Debtors, Teddy and Darla Goodman, by and through their

attorneys, Law Office of Ronald A. Buch, L.L.C., and for their Response to Trustee’s

Objection to Proof of Claim states as follows:

       1. On November 25, 2020, the Debtors filed for relief under Chapter 13 of the

Bankruptcy Code.

       2. On January 14, 2021, US Bank Trust NA Trustee, filed Proof of Claim #8-1.

       3. The Creditor did not complete Part 5 of Official Form 410A. However, the

Creditor did attach a loan history and a breakdown of the principal and interest due as

attachments to the Proof of Claim.

       4. On January 27, 2021, the Trustee filed his Objection to Proof of Claim #8-1.

The basis for the Trustee’s Objection is that “Official Form B410 Attachment failed to

include the part 5 loan payment history to provide a breakdown of the principal and
            Case 20-31082-lkg       Doc 30      Filed 03/01/21     Page 2 of 3




interest due.” The Trustee’s Objection requests that the arrearage be reduced from

$47,262.88 to $0.00.

       5. Debtor’s counsel contacted US Bank Trust NA Trustee and was informed that

an Amended Proof of Claim would be filed prior to the deadline to respond to the

Trustee’s Objection. The Amended Proof of Claim has not been filed.

       6. It is in the Debtors’ best interest for the arrearage claim to be paid.

       WHEREFORE, the Debtors respectfully request that this Court deny the Trustee’s

Objection to Claim #8-1, and for any further relief that this Court deems just and proper.



                                              TEDDY & DARLA GOODMAN,

                                              By: /s/ Ronald A. Buch
                                              Ronald A. Buch #6209955
                                              Kimberly D. Litherland #6299352
                                              Attorneys for Debtors
                                              Law Office of Ronald A. Buch, LLC
                                              5312 West Main Street
                                              Belleville, IL 62226
                                              (618) 236-7000
                                              belleville@tbcwam.com
            Case 20-31082-lkg         Doc 30     Filed 03/01/21      Page 3 of 3




                      NOTICE OF ELECTRONIC FILING AND
                       CERTIFICATE OF SERVICE BY MAIL

STATE OF ILLINOIS                      )                       BK      20-31082
                                       )       SS
CITY OF BELLEVILLE                     )                       Chapter 13

        Jennifer Schweiger, being duly sworn, deposes and says:
        Deponent is not a party to the action, is over 18 years of age, and resides in St. Clair
County, Illinois.
        On March 1, 2021, Deponent electronically filed with the Clerk of the U. S.
Bankruptcy Court the Response to Trustee’s Objection to Proof of Claim.
        The Deponent served electronically the Response to Trustee’s Objection to Proof
of Claim to the following parties:

U.S. Trustee

Russell Simon

and served by mail to the following parties:

 Teddy & Darla Goodman           US Bank Trust NA Trustee
 3090 Hanover Rd.                c/o BSI Financial Services
 Waterloo, IL 62298              314 Franklin St.
                                 PO Box 517
                                 Titusville, PA 16354


by depositing a true copy of same, enclosed in a postage paid properly addressed wrapper, in
a Belleville City Branch, official depository under the exclusive care and custody of the
United States Postal Service, within the State of Illinois.


                                                       By: /s/ Jennifer Schweiger
